 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   DAVID DAVID,                                    Case No. 1:20-cv-01347-SAB

11                  Plaintiff,                       ORDER GRANTING STIPULATED
                                                     REQUEST FOR EXTENSION OF TIME FOR
12           v.                                      DEFENDANT TO SERVE LETTER BRIEF

13   COMMISSIONER OF SOCIAL                          (ECF No. 14)
     SECURITY,
14
                    Defendant.
15

16          On September 22, 2020, David David (“Plaintiff”) filed this action seeking judicial

17 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying an

18 application for disability benefits pursuant to the Social Security Act. (ECF No. 1.) On June 2,

19 2021, a stipulation was filed to extend the time for Defendant to serve a confidential letter brief.
20 (ECF No. 14.)

21          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the deadline

22 for Defendant to serve a confidential letter brief on Plaintiff and file proof of service with the

23 Court is extended until June 8, 2021.

24
     IT IS SO ORDERED.
25

26 Dated:      June 2, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
